JUDGMENT

PER CURIAM.
These causes came on to be heard on the record on appeal from the United States District Court for the District of Columbia and were argued by counsel. On consideration thereof, it is
ORDERED and ADJUDGED that the judgments of the District Court appealed from in these causes be affirmed in all respects but appellants Adefehinti’s and Bode’s money laundering convictions be reversed, vacated, and remanded for such re-sentencing as may be appropriate, in accordance with the opinion of the court filed herein this date.